Title: To Thomas Jefferson from Carlos Martínez de Irujo, 30 December 1802
From: Irujo, Carlos Martínez de
To: Jefferson, Thomas


          
            Dear Sir
            Capitol Hill this 30th. December 1802
          
          To morrow morning I’ll give myself the honor of waiting upon you with the congratulations of the new year; but to-day I take the liberty of sending to you, with this, a new supply of my excellent champaigne. This new remittance with the former one will compose the number of 200 botles half of my stock, which I can spare without inconvinience—Abusing perhaps of your indulgence, I must request the favor of another dozzen of your excellent Madeira which the bearer will take the charge of—May the new year render you as happy as you deserve for your important services in the present, & as it is the sincere wish of your
          attach’d & respectful Servt—
          
            Le Chevalier d’Irujo
          
        